United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.M., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Wilmington, DE, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Docket No. 17-1760
Issued: January 3, 2018

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On August 14, 2017 appellant, through counsel, filed a timely appeal from a June 9, 2017
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant met her burden of proof to establish a left shoulder
condition causally related to the accepted March 8, 2016 employment incident.
FACTUAL HISTORY
On March 16, 2016 appellant, then a 55-year-old medical support assistant, filed a
traumatic injury claim (Form CA-1) alleging that, on March 8, 2017, she experienced left
shoulder pain after lifting boxes to change toner and pulling out cartridges from a copy machine.
She stopped work on March 9, 2016 and returned to work on March 16, 2016. Appellant’s
supervisor indicated on the form that she had complained of left shoulder pain subsequent to
surgery in 2012.
OWCP, by letter dated March 28, 2016, requested additional factual and medical
information from appellant, including a detailed statement regarding the circumstances
surrounding the alleged March 8, 2017 incident and a medical report addressing causal
relationship between a diagnosed condition and the work incident.
In a note dated March 8, 2016, received by OWCP on March 31, 2016, a physician
assistant diagnosed a nontraumatic strain of the left rotator cuff and found that appellant should
remain off work for two days. An x-ray obtained March 8, 2016 showed no osseous abnormality
and mild degeneration at the left glenohumeral and acromioclavicular joints.
Dr. John R. Tiffany, Board-certified in family medicine, found on March 15, 2016 that
appellant could not work from March 15 to 16, 2016 due to “medical reasons.”
On March 18, 2016 Dr. Michelle F. Papa, an osteopath, indicated that appellant was
evaluated on March 10, 2016 for a left shoulder condition. She determined that she could
resume work without restrictions on March 14, 2016.
The employing establishment, by letter dated March 31, 2016, controverted the claim,
noting that appellant had provided medical information from three different practices. It
indicated that she had an open claim for medical benefits.
On April 4, 2016 Dr. Heather B. Bittner-Fagan, a family practitioner, evaluated appellant
for left shoulder pain. She noted appellant’s history of continued left shoulder problems
following a prior rotator cuff tear with surgery in 2013, and a subsequent reinjury of her shoulder
at work. Dr. Bittner-Fagan diagnosed left shoulder joint pain.
An April 19, 2016 magnetic resonance imaging (MRI) scan revealed supraspinatus
tendinitis with a possible intrinsic interstitial tear and biceps tenosynovitis.

2

In a statement dated April 21, 2016, appellant related that she heard her shoulder “pop”
after she pulled out a cartridge from the copy machine. She indicated that she had a prior claim,
assigned OWCP File No. xxxxxx950.3
By decision dated April 29, 2016, OWCP denied appellant’s traumatic injury claim. It
found that she had not established that the March 8, 2016 work incident occurred as alleged, as
the allegation on her claim form was vague and she had not responded to its request for
additional information.
In an emergency department report dated March 8, 2016, received by OWCP on June 24,
2016, a physician assistant diagnosed a nontraumatic left rotator cuff strain and found that
appellant should remain off work for two days. She obtained a history of appellant experiencing
a work injury four years earlier with increased pain after “lifting boxes over the [p]ast few days.”
Dr. Stephen A. Stache, a sports medicine specialist, evaluated appellant on July 19, 2016
for left shoulder pain. He noted that she had surgery to repair her rotator cuff after a work injury
a few years earlier. After the surgery, appellant experienced shoulder pain and currently also had
neck pain, headaches, and numbness in her left hand. Dr. Stache diagnosed cervicalgia, cervical
disc degeneration, cervical radiculopathy, and unspecified disorders of the synovium and tendon
of the left shoulder. He opined that an MRI scan of the left shoulder showed no evidence of a
tear and advised that the examination findings were “consistent with more irritation of the
cervical spine given her level of arthritis.”
Dr. Stache noted that appellant became
“confrontational” when he informed her that her neck caused her pain.
On March 17, 2017 appellant, through counsel, requested reconsideration. She
maintained that an enclosed November 3, 2016 report from Dr. David Krasner, an osteopath, was
sufficient to establish her claim.
In a report dated November 3, 2016, Dr. Krasner provided answers to questions on a
form. He related that appellant sustained a reinjury after lifting heavy boxes changing a toner
cartridge. Dr. Krasner noted that the examination findings were tenderness with extension and
mild motion loss. He diagnosed rotator cuff syndrome and left shoulder pain. Dr. Kasner
provided his signature below a statement that the described work injury was the “direct and
proximate cause of the diagnoses.”
By decision dated June 9, 2017, OWCP modified its April 29, 2017 decision to find that
appellant had established that the March 8, 2016 work incident occurred as alleged. However, it
denied the claim as the medical evidence of record was insufficient to establish that she sustained
a diagnosed condition as a result of the accepted employment incident.
On appeal counsel asserts that appellant’s treating physician found causal relationship.

3

This claim is not before the Board on the present appeal.

3

LEGAL PRECEDENT
An employee seeking benefits under FECA4 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an “employee of
the United States” within the meaning of FECA; that the claim was filed within the applicable
time limitation; that an injury was sustained while in the performance of duty as alleged; and that
any disability or specific condition for which compensation is claimed is causally related to the
employment injury.5 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.6
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty it must first be determined whether fact of injury has been established.7
First, the employee must submit sufficient evidence to establish that he or she actually
experienced the employment incident at the time and place, and in the manner alleged.8 Second,
the employee must submit sufficient evidence, generally only in the form of medical evidence, to
establish that the employment incident caused a personal injury.9
Causal relationship is a medical issue, and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence.10 The opinion of the
physician must be based on a complete factual and medical background of the claimant,11 must
be one of reasonable medical certainty,12 and must explain the nature of the relationship between
the diagnosed condition and the specific employment factors identified by the claimant.13
ANALYSIS
Appellant alleged that she sustained an injury to her left shoulder on March 8, 2016 after
lifting boxes to replace toner and pulling out copier cartridges. She has established that the
March 8, 2016 incident occurred at the time and place, and in the manner alleged. The issue,
consequently, is whether the medical evidence establishes that appellant sustained an injury as a
result of this incident.
4

5 U.S.C. § 8101 et seq.

5

Alvin V. Gadd, 57 ECAB 172 (2005); Elaine Pendleton, 40 ECAB 1143 (1989).

6

See Elizabeth H. Kramm (Leonard O. Kramm), 57 ECAB 117 (2005); Ellen L. Noble, 55 ECAB 530 (2004).

7

B.F., Docket No. 09-60 (issued March 17, 2009); Bonnie A. Contreras, 57 ECAB 364 (2006).

8

See C.B., Docket No. 08-1583 (issued December 9, 2008); D.G., 59 ECAB 734 (2008).

9

See Y.J., Docket No. 08-1167 (issued October 7, 2008); A.D., 58 ECAB 149 (2006).

10

See John J. Montoya, 54 ECAB 306 (2003).

11

Tomas Martinez, 54 ECAB 623 (2003); Gary J. Watling, 52 ECAB 278 (2001).

12

John W. Montoya, supra note 10.

13

Judy C. Rogers, 54 ECAB 693 (2003).

4

The Board finds that appellant has not established an injury causally related to the
accepted March 8, 2016 employment incident. The determination of whether an employment
incident caused an injury is generally established by medical evidence.14
Dr. Tiffany, on March 15, 2016, advised that appellant was unable to work on March 15
and 16, 2016. On March 8, 2016 Dr. Papa related that she had treated appellant for a left
shoulder condition and found that she could resume work without restrictions on
March 14, 2016. As neither physician addressed causation, their reports are of diminished
probative value.15
In a report dated April 4, 2016, Dr. Bittner-Fagan discussed appellant’s history of a
rotator cuff tear with surgery in 2013 and a subsequent reinjury at work. She diagnosed left
shoulder joint pain. Dr. Bittner-Fagan, however, did not provide a firm diagnosis or attribute any
condition to the March 8, 2016 work incident. The Board has consistently held that pain is a
symptom and not a compensable medical diagnosis.16 Furthermore, a physician must provide a
narrative description of the identified employment incident and a reasoned opinion regarding
whether the employment incident described caused or contributed to a diagnosed medical
condition.17 The Board, therefore, finds that the report of Dr. Bittner-Fagan is insufficient to
meet appellant’s burden of proof.
On July 19, 2016 Dr. Stache reviewed appellant’s history of a prior left shoulder
condition and her current complaints of left shoulder and neck pain with numbness in the left
hand. He diagnosed cervicalgia, cervical disc degeneration, cervical radiculopathy, and
unspecified disorders of the synovium and left shoulder tendon. Dr. Stache opined that the
examination findings were consistent with cervical spine irritation. As he did not relate any
diagnosed medical condition to the March 8, 2016 employment incident, his report is of
diminished probative value.18
Dr. Krasner provided answers to questions regarding appellant’s condition in a form
report dated November 3, 2016. He diagnosed rotator cuff syndrome and left shoulder pain and
indicated that she had experienced a reinjury lifting boxes changing a toner cartridge.
Dr. Kasner noted that appellant had mild loss of motion and tenderness upon extension. He
found that the work injury caused the diagnosed conditions. Dr. Kasner, however, did not
provide a reasoned opinion explaining how work events on March 8, 2016 caused or aggravated
the diagnosed rotator cuff syndrome. Medical evidence that states a conclusion, but does not
offer any rationalized medical explanation regarding the cause of an employee’s condition is of
limited probative value on the issue of causal relationship.19 Such rationale is particularly
14

Lois E. Culver (Clair L. Culver), 53 ECAB 412 (2002).

15

See D.A., Docket No. 17-0816 (issued July 24, 2017); S.E., Docket No. 08-2214 (issued May 6, 2009).

16

See B.P., Docket No. 12-1345 (issued November 13, 2012); C.F., Docket No. 08-1102 (issued October 2008).

17

See R.J., Docket No. 17-1384 (issued October 25, 2017).

18

See supra note 15.

19

See J.F., Docket No. 09-1061 (issued November 17, 2009); A.D., 58 ECAB 149 (2006).

5

important given appellant’s history of a preexisting shoulder condition.20
Dr. Kasner’s report is insufficient to meet her burden of proof.

Consequently,

Appellant also received treatment from a physician assistant. Reports from physician
assistants, however, have no probative value as physician assistants are not considered
“physicians” as defined under FECA.21
On appeal counsel contends that appellant’s treating physician found causation.
However, as noted above, in order to establish causal relationship, a physician must provide an
opinion that the condition for which compensation is claimed is causally related to employment
and the opinion must be supported by affirmative evidence, explained by medical rationale, and
be based on a complete and accurate medical and factual background of the claimant.22
Appellant failed to submit such evidence and thus has not met her burden of proof.23
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128 and
20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish a left shoulder
condition causally related to the accepted March 8, 2016 employment incident.

20

See E.D., Docket No. 16-1854 (issued March 3, 2017).

21

See 5 U.S.C. § 8101(2); Allen C. Hundley, 53 ECAB 551 (2002).

22

See J.W., Docket No. 17-0870 (issued July 12, 2017).

23

Id.

6

ORDER
IT IS HEREBY ORDERED THAT the June 9, 2017 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: January 3, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

